Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peeters et al. (US Patent 8,983,682 B1).
Regarding claim 1, Peeters discloses a control method implemented by a communication device (a combination of central dispatch system, local dispatch systems, local deployment systems, user account database, access system, see Fig. 4), comprising the following steps: 
acquiring a current location of an autonomous locomotion craft (select an available UAV that is within a certain distance from the home of a person who needs medical support, see col. 11, lines 7-19); 
acquiring current capabilities of the autonomous locomotion craft (select an available UAV that is configured to provide medical support when cardiac arrest has occurred, see col. 10, lines 60-67, col. 11, line 1-6); 
selecting, on the basis of the current location and of the current capabilities, a destination point reachable by the autonomous locomotion craft (select an available UAV that is configured to provide medical support when cardiac arrest has occurred, see col. 10, lines 60-67, col. 11, line 1-6, see also col. 3, lines 14-26) (select an available UAV that is within a certain distance from the home of a person who needs medical support, see col. 11, lines 7-19), said destination point being situated in the coverage zone of a point of access to a mobile communication network (the person who appears to need medical support is located within a certain distance from the local dispatch system 410, see col. 11, lines 7-19); and 
providing, to the autonomous locomotion craft, of a set of instructions specifying the destination point toward which the autonomous locomotion craft should move (the medical support system causes the selected UAV to travel to the target location to provide medical support, see col. 21, lines 16-21), and specifying at least one communication operation to be carried out in connection with the mobile communication network (once the UAV arrives within a nearby vicinity of the mobile device, the UAV can establish a communication link with the mobile device to unlock and authorize various capabilities of the mobile device, see col. 21, lines 16-21, 35-46, col. 3, lines 50-67).

Regarding claim 2, Peeters discloses the method as claimed in claim 1, in which the selection step selecting the destination point comprises an identification of identifying a plurality of access points providing, in an associated coverage zone (the central dispatch system coordinates the dispatch of UAVs 404 from a number of different local dispatch systems 410, and may keep track of which UAVs are located at which local dispatch systems 410, see col. 10, lines 40-47), access to the mobile communication network (medical support system 400, see Fig. 4); 
the selected destination point being situated in the zone of coverage of one among the plurality of access points (the person’s home is within a certain distance from the local dispatch system 410, col. 11, lines 7-19).

Regarding claim 3, Peeters discloses the method as claimed in claim 1, in which the selection step selecting comprises a step of preselecting, on the basis of the current location and of the current capabilities of the autonomous locomotion craft, at least one candidate access point from among a plurality of point of access (select an available UAV that is within a certain distance from the person’s home, and which is configured to provide medical support when cardiac arrest has occurred, see col. 11, lines 2-6.  The central dispatch system coordinates the dispatch of UAVs 404 from a number of different local dispatch systems 410, and may keep track of which UAVs are located at which local dispatch systems 410, see col. 10, lines 40-47.  Therefore, it is interpreted by the examiner that once a particular UAV is selected, the associated local dispatch system 410 would be used to launch the selected UAV) to the mobile communication network (medical support system 400, Fig. 4); 
the selected destination point being situated in the coverage zone of said at
least one preselected access point (the person’s home is within a certain distance from the local dispatch system 410, col. 11, lines 7-19).

Regarding claim 5, Peeters discloses the method as claimed in claim 1, in which the selection step selecting is carried out in accordance with predefined criteria taking into account at least one from among: 
the distance between the current location of the autonomous locomotion craft and the destination point (a UAV is selected based on its current distance from the person’s home, see col. 11, lines 2-6); 
a topology of terrain between the current location and the destination point; 
an estimation of the energy consumption of the autonomous locomotion craft between the current location and the destination point;
applicable regulations in respect of movement between the current location and the destination point; and 
meteorological data.

Regarding claim 6, Peeters discloses the method as claimed in claim 1, in which the destination point is selected such that the current capabilities are sufficient for the autonomous locomotion craft to be able to reach the destination point from the current location and carry out said at least one communication operation (select an available UAV that is within a certain distance from the person’s home, and which is configured to provide medical support when cardiac arrest has occurred, see col. 11, lines 2-6). 

Regarding claim 7, Peeters discloses the method as claimed in claim 1, in which said at least one communication operation comprises at least one from among: 
dispatching data via the mobile communication network; 
receiving data from the mobile communication network (the UAV can send a message and wait for a confirmation response message from the remote device in order to identify the remote device, see col. 28, lines 32-39); and 
the transferring of the instructions to another autonomous locomotion craft.

Regarding claim 8, Peeters discloses a control method implemented by an autonomous locomotion craft able to communicate with a mobile communication network (the UAV can establish a communication link with the mobile device to unlock and authorize various capabilities of the mobile device, see col. 21, lines 16-21, 35-46, col. 3, lines 50-67), comprising the following steps: 
acquiring a set of instructions (the UAV’s navigation system autonomously controls navigation decisions such as the specific route to take between the two locations, specific flight controls to achieve the route and avoid obstacles while navigating the route, see col. 5, lines 49-53); 
moving the autonomous locomotion craft toward a destination point specified in the set of instructions (the medical support system causes the selected UAV to travel to the target location to provide medical support, see col. 21, lines 16-21), said destination point being situated in the coverage zone of a point of access to a mobile communication network (the person who appears to need medical support is located within a certain distance from the local dispatch system 410, see col. 11, lines 7-19); 
evaluating a quality of connection between the autonomous locomotion craft and the mobile communication network during said movement (determines if the UAV is within a few feet from the remote device so that a short-range communication can be utilized between the UAV and the remote device, see col. 28, lines 40-46);
executing at least one communication operation, specified in the set of instructions, in connection with the mobile communication network (the UAV can establish a communication link with the mobile device to unlock and authorize various capabilities of the mobile device, see col. 21, lines 16-21, 35-46, col. 3, lines 50-67), as soon as one of the following conditions is fulfilled:
the autonomous locomotion craft reaches the destination point (once the UAV arrives within a nearby vicinity of the mobile device, see col. 21, lines 16-21, 35-46, col. 3, lines 50-67); and 
the connection quality reaches a predetermined threshold level.

Regarding claim 9, Peeters discloses the method as claimed in claim 8, in which said at least one communication operation comprises at least one from among: 
dispatching data via the mobile communication network; 
receiving data from the mobile communication network (the UAV can send a message and wait for a confirmation response message from the remote device in order to identify the remote device, see col. 28, lines 32-39); and 
transferring of the instructions to another autonomous locomotion craft. 

Regarding claim 11, Peeters discloses the method as claimed in claim 8, in which the method comprises, after completion of said at least one communication operation, a return movement of the autonomous locomotion craft toward a return point specified in the set of instructions (the UAV may detect a signal from the remote device and match a security key transmitted from the remote device to a predefined security key.  If they don’t match, then the UAV alert that the remote device has not been located and return to the location of its deployment system, see col. 28, lines 19-31).

Regarding claim 12, Peeters discloses the method as claimed in claim 11, comprising: 
collecting data on the basis of said at least one communication operation carried out (identifying prescription information for a user of the remote device, see col. 29, lines 26-30, the medical support system can access the user account information to determine the prescription associated with the user, see col. 26, lines 50-63); and
transmitting said data to a communication device (the UAV is authorized to provide the prescribed medication to the user, see col. 29, lines 26-30) when said device is situated within transmission range of the autonomous locomotion craft (the UAV is within the vicinity of the remote device, see col. 29, lines 26-30).

Regarding claim 13, Peeters discloses a non-transitory computer-readable medium comprising a computer program stored thereon, comprising instructions for the execution of the steps of executing a method when said program is executed by a computer processor of a communication device, the instructions configuring the communication device to perform acts comprising (a non-transitory computer readable medium has stored therein instructions that are executable to cause a computing device to perform functions, see col. 1, lines 59-67): 
acquiring a current location of an autonomous locomotion craft (select an available UAV that is within a certain distance from the home of a person who needs medical support, see col. 11, lines 7-19); 
acquiring current capabilities of the autonomous locomotion craft (select an available UAV that is configured to provide medical support when cardiac arrest has occurred, see col. 10, lines 60-67, col. 11, line 1-6); 
selecting, on the basis of the current location and of the current capabilities, a destination point reachable by the autonomous locomotion craft (select an available UAV that is configured to provide medical support when cardiac arrest has occurred, see col. 10, lines 60-67, col. 11, line 1-6, see also col. 3, lines 14-26) (select an available UAV that is within a certain distance from the home of a person who needs medical support, see col. 11, lines 7-19), said destination point being situated in the coverage zone of a point of access to a mobile communication network (the person who appears to need medical support is located within a certain distance from the local dispatch system 410, see col. 11, lines 7-19); and 
providing, to the autonomous locomotion craft, of a set of instructions specifying the destination point toward which the autonomous locomotion craft should move (the medical support system causes the selected UAV to travel to the target location to provide medical support, see col. 21, lines 16-21), and specifying at least one communication operation to be carried out in connection with the mobile communication network (once the UAV arrives within a nearby vicinity of the mobile device, the UAV can establish a communication link with the mobile device to unlock and authorize various capabilities of the mobile device, see col. 21, lines 16-21, 35-46, col. 3, lines 50-67).

Regarding claim 14, Peeters discloses a communication device (a combination of central dispatch system, local dispatch systems, local deployment systems, user account database, access system, see Fig. 4) comprising:
a processor (computing device, see col. 1, lines 59-67); and
	a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by a processor of the communications device, configure the communications device to (a non-transitory computer readable medium has stored therein instructions that are executable to cause a computing device to perform functions, see col. 1, lines 59-67):
acquire a current location of an autonomous locomotion craft (select an available UAV that is within a certain distance from the home of a person who needs medical support, see col. 11, lines 7-19);
acquire current capabilities of the autonomous locomotion craft (select an available UAV that is configured to provide medical support when cardiac arrest has occurred, see col. 10, lines 60-67, col. 11, line 1-6);
select, on the basis of the current location and of the current capabilities, a destination point reachable by the autonomous locomotion craft (select an available UAV that is configured to provide medical support when cardiac arrest has occurred, see col. 10, lines 60-67, col. 11, line 1-6, see also col. 3, lines 14-26) (select an available UAV that is within a certain distance from the home of a person who needs medical support, see col. 11, lines 7-19), said destination point being situated in the coverage zone of a point of access to a mobile communication network (the person who appears to need medical support is located within a certain distance from the local dispatch system 410, see col. 11, lines 7-19); and
provide the autonomous locomotion craft with a set of instructions specifying the destination point toward which the autonomous locomotion craft should move (the medical support system causes the selected UAV to travel to the target location to provide medical support, see col. 21, lines 16-21), and specifying at least one communication operation to be carried out in connection with the mobile communication network (once the UAV arrives within a nearby vicinity of the mobile device, the UAV can establish a communication link with the mobile device to unlock and authorize various capabilities of the mobile device, see col. 21, lines 16-21, 35-46, col. 3, lines 50-67).

Regarding claim 15, Peeters discloses an autonomous locomotion craft comprising (unmanned aerial vehicle UAV 500, see Fig. 5, col. 13, lines 19-33):
a processor (processor 510, see Fig. 5, col. 13, lines 26-27); and
a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by a processor of the autonomous locomotion craft, configure the autonomous locomotion craft to 
obtain a set of instructions (the UAV’s navigation system autonomously controls navigation decisions such as the specific route to take between the two locations, specific flight controls to achieve the route and avoid obstacles while navigating the route, see col. 5, lines 49-53);
control the movement of the autonomous locomotion craft toward a destination point specified in the set of instructions (the medical support system causes the selected UAV to travel to the target location to provide medical support, see col. 21, lines 16-21), said destination point being situated in the coverage zone of a point of access to a mobile communication network (the person who appears to need medical support is located within a certain distance from the local dispatch system 410, see col. 11, lines 7-19);
evaluate a quality of connection between the autonomous locomotion craft and the mobile communication network during said movement (determines if the UAV is within a few feet from the remote device so that a short-range communication can be utilized between the UAV and the remote device, see col. 28, lines 40-46);
execute at least one communication operation, specified in the set of instructions, in connection with the mobile communication network (the UAV can establish a communication link with the mobile device to unlock and authorize various capabilities of the mobile device, see col. 21, lines 16-21, 35-46, col. 3, lines 50-67), as soon as one of the following conditions is fulfilled:
the autonomous locomotion craft reaches the destination point (once the UAV arrives within a nearby vicinity of the mobile device, see col. 21, lines 16-21, 35-46, col. 3, lines 50-67); and 
the connection quality reaches a predetermined threshold level.







Allowable Subject Matter
Claims 4, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 4, the method as claimed in claim 1, in which the selecting comprises: 
calculation of calculating possible paths between the current location and candidate destination points situated in the zone of coverage of at least one access point; 
estimation estimating, for each calculated path, of a time of movement of the autonomous locomotion craft or of an energy consumption of the autonomous locomotion craft; and 
selecting, from among the calculated paths, of the path exhibiting the lowest movement time or of the path exhibiting the lowest energy consumption.

In claim 10, the method as claimed in claim 8, in which the method comprises:
carrying out of a time countdown commencing from a start of movement of the autonomous locomotion craft from the current location to the destination point; and 
a return returning movement of the autonomous locomotion craft toward a return point specified in the set of instructions before completion of said at least one communication operation if the time counted down reaches a predetermined threshold time. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471